Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,7-8,11-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2021.01210559 A1 to Li et al.
AS to claim 1, Li discloses A communication device for handling a physical uplink (UL) control channel (PUCCH) collision, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of (see paragraph 20): 
transmitting a first PUCCH in at least one first physical resource block (PRB) of at least one first slot to a network; dropping a second PUCCH in at least one second PRB of at least one second slot, wherein the at least one second slot is overlapped with the at least one first slot (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one first slot to a network” as well as at least one first PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot in which the second PUCCH is transmitted [“at least one second slot” and “at least one second PrB”, thus further teaching “wherein the at least one second slot is overlapped with the at least one first slot”], and in that case, the first PUCCH [for example] will be transmitted in that collision slot [teaching “transmitting a first PUCCH in at least one first physical resource block (PRB) of at least one first slot to a network”] and the second PUCCH is dropped in that “collision slot” [“first slot”/”first PRB”], teaching “dropping a second PUCCH in at least one second PRB of at least one second slot”, where such PUCCH is subject to “delayed” transmission, teaching to a PHOSITA “transmitting the second PUCCH in at least one third PRB of at least one third slot to the network, wherein the at least one third slot is after the at least one first slot”); and 
transmitting the second PUCCH in at least one third PRB of at least one third slot to the network, wherein the at least one third slot is after the at least one first slot (see discussion and citations above).
AS to claim 2, Li discloses the method as in the parent claim 1. 
Li further discloses wherein the second PUCCH collides with the first PUCCH in the at least one second slot. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one first slot to a network” as well as at least one first PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot in which the second PUCCH is transmitted [“at least one second slot” and “at least one second PrB”, thus further teaching “wherein the at least one second slot is overlapped with the at least one first slot”], teaching this limitation).
AS to claim 3, Li discloses the method as in the parent claim 1. 
Li further discloses wherein a first priority of the first PUCCH and a second priority of the second PUCCH are the same. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one first slot to a network” as well as at least one first PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot in which the second PUCCH is transmitted [“at least one second slot” and “at least one second PrB”], and in that case, the first PUCCH [for example] will be transmitted in that collision slot, and the second PUCCH is dropped in that “collision slot” [“first slot”/”first PRB”] and delayed in its transmission; further see paragraphs 29-37, where both first and second PUCCH may have the same, or no, “priority” but the PUCCH that starts first may take precedence, teaching this limitation)
AS to claim 4, Li discloses the method as in the parent claim 1. 
Li further discloses wherein a first priority of the first PUCCH is higher than a second priority of the second PUCCH. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one first slot to a network” as well as at least one first PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot in which the second PUCCH is transmitted [“at least one second slot” and “at least one second PrB”], and in that case, the first PUCCH [for example] will be transmitted in that collision slot, and the second PUCCH is dropped in that “collision slot” [“first slot”/”first PRB”] and delayed in its transmission; further see paragraphs 29-37, where the two “multi-slot” PUCCHs may have different priorities)
AS to claim 7, Li discloses the method as in the parent claim 1. 
Li further discloses wherein the at least one third PRB comprises all PRBs for the second PUCCH configured by the network. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one first slot to a network” as well as at least one first PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot in which the second PUCCH is transmitted [“at least one second slot” and “at least one second PrB”], and in that case, the first PUCCH [for example] will be transmitted in that collision slot, and the second PUCCH is dropped in that “collision slot” [“first slot”/”first PRB”] and delayed in its transmission in a subsequent slot, teaching a scenario where the second PUCCH comprises only 1 slot, and its delayed transmission that subsequent, third slot would “comprise[] all PRBs for the second PUCCH”)
AS to claim 8, Li discloses the method as in the parent claim 1. 
Li further discloses wherein the instructions further comprise: transmitting the second PUCCH in at least one fourth PRB of at least one fourth slot to the network, wherein the at least one fourth slot is after the at least one first slot. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one first slot to a network” as well as at least one first PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot in which the second PUCCH is transmitted [“at least one second slot” and “at least one second PrB”], and in that case, the first PUCCH [for example] will be transmitted in that collision slot, and the second PUCCH is dropped in that “collision slot” [“first slot”/”first PRB”] and delayed in its transmission in a subsequent slot, teaching a scenario where the second PUCCH comprises two or more slots, and its delayed transmission after the collision slot would necessarily span third and fourth slots)
AS to claim 11, Li discloses A communication device for handling a physical uplink (UL) control channel (PUCCH) collision, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of (see paragraph 20): 
transmitting a first PUCCH in at least one first physical resource block (PRB) of at least one first slot to a network; dropping the first PUCCH in at least one second PRB of at least one second slot (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”], teaching “dropping the first PUCCH in at least one second PRB of at least one second slot”; further teaching that, since the first PUCCH may comprise two or more slots, since it is “multi-slot”, a slot preceding the “collision slot”/”second slot” in which the first PUCCH is transmitted would teach “first slot”/“first PRB”); and 
transmitting a second PUCCH in at least one third PRB of at least one third slot to the network, wherein the at least one third slot is overlapped with the at least one second slot (see discussion and citations above, where the “third slot” in which the second PUCCH will be transmitted would coincide with the “collision slot”, which is also the “second slot”).
AS to claim 12, Li discloses the method as in the parent claim 11. 
Li further discloses wherein the second PUCCH collides with the first PUCCH in the at least one second slot. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”])
AS to claim 13, Li discloses the method as in the parent claim 11. 
Li further discloses wherein the instructions further comprise: dropping the second PUCCH in at least one fourth PRB of at least one fourth slot, wherein the at least one fourth slot is overlapped with the at least one first slot and is before the at least one third slot. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”]; further see paragraphs 29-44, disclosing methods of determining which of first and second PUCCH to transmit and drop, where priority may be a factor, thus teaching that in the “first slot” where the first PUCCH is transmitted, the second PUCCH may have been schedule to be transmitted in a “fourth slot” that overlaps/coincides with the “first slot”, but such second PUCCH may have lower priority than the first PUCCH, and thus will be dropped, teaching this limitation)
AS to claim 14, Li discloses the method as in the parent claim 13. 
Li further discloses wherein the second PUCCH collides with the first PUCCH in the at least one fourth slot. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”]; further see paragraphs 29-44, disclosing methods of determining which of first and second PUCCH to transmit and drop, where priority may be a factor, thus teaching that in the “first slot” where the first PUCCH is transmitted, the second PUCCH may have been schedule to be transmitted in a “fourth slot” that overlaps/coincides with the “first slot”, but such second PUCCH may have lower priority than the first PUCCH, and thus will be dropped, teaching this limitation)
AS to claim 15, Li discloses the method as in the parent claim 11. 
Li further discloses wherein a first priority of the first PUCCH and a second priority of the second PUCCH are the same. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”]; further see paragraphs 29-37, where both first and second PUCCH may have the same, or no, “priority” but the PUCCH that starts first may take precedence, teaching this limitation)
AS to claim 16, Li discloses the method as in the parent claim 11. 
Li further discloses wherein a first priority of the first PUCCH is lower than a second priority of the second PUCCH. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”]; further see paragraphs 29-37, where the two “multi-slot” PUCCHs may have different priorities, thus teaching that the dropped first PUCCH may have lower priority in the “second slot”)
AS to claim 17, Li discloses the method as in the parent claim 11. 
Li further discloses wherein the communication device drops the first PUCCH in the at least one second PRB in the at least one second slot according to a processing time of the second PUCCH or a periodicity of the second PUCCH. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”]; further see paragraphs 29-37, disclosing factors to consider in determining whether to drop the first or second PUCCH, including “a start time” and “a period of the carried content”, thus teaching that if the second PUCCH starts at an earlier time in the second slot then the first PUCCH may be dropped, teaching this limitation, pursuant to a broadest reasonable interpretation of the claim language)
AS to claim 18, Li discloses the method as in the parent claim 11. 
Li further discloses wherein the communication device drops the first PUCCH in the at least one second PRB in the at least one second slot according to at least one of a coding rate of UL control information (UCI) in the first PUCCH, a number of PRBs configured for the first PUCCH or a number of slots configured for the first PUCCH. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”]; further see paragraphs 29-37, disclosing factors to consider in determining whether to drop the first or second PUCCH, including “a period of the carried content” of the PUCCHs under consideration, teaching this limitation)
AS to claim 19, Li discloses the method as in the parent claim 11. 
Li further discloses wherein the communication device drops the first PUCCH in the at least one second PRB in the at least one second slot according to at least one of a coding rate of UCI in the second PUCCH, a number of PRBs configured for the second PUCCH, or a number of slots configured for the second PUCCH.. (Fig. 2 and paragraphs 20-28, teaching that a first PUCCH and a second PUCCH, each being “multi-slot” or spanning one or more slots, may overlap in a “collision slot”, meaning that one slot in which the first PUCCH is transmitted [teaching “at least one second slot” as well as at least one second PRB, since it is common and widely known that a PRB is a frequency band that runs the entire slot] collides/overlaps with another slot [“third slot”] in which the second PUCCH is transmitted, and in that case, the second PUCCH [for example] will be transmitted, and the first PUCCH is dropped, in that “collision slot” [“second slot”/”second PRB”]; further see paragraphs 29-37, disclosing factors to consider in determining whether to drop the first or second PUCCH, including “a period of the carried content” of the PUCCHs under consideration, teaching this limitation)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 5, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021.01210559 A1 to Li et al., in view of U.S. Patent Publication No. 2021/0022129 A1 to Yuan et al.
As to claim 9, Li discloses the method as in the parent claim 1.
Li does not appear to explicitly disclose wherein the instruction of transmitting the second PUCCH in the at least one third PRB of the at least one third slot to the network comprises: dropping at least one first UL control information (UCI) in the second PUCCH in the at least one third PRB in the at least one third slot; and transmitting at least one second UCI in the second PUCCH in the at least one third PRB in the at least one third slot.
Yuan discloses wherein the instruction of transmitting the second PUCCH in the at least one third PRB of the at least one third slot to the network comprises: dropping at least one first UL control information (UCI) in the second PUCCH in the at least one third PRB in the at least one third slot; and transmitting at least one second UCI in the second PUCCH in the at least one third PRB in the at least one third slot. (Figs. 7b and 7g, paragraphs 74-79, disclosing with respect to the SR UCIs in 710, dropping some of portion of such SRs [“first UCI”] and transmitting some portions of such SRs [“second UCI”] in the same transmission op or slot)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize or incorporate the teachings of Yuan, in combination with and/or modifying the teachings of Li, to reject this claim, by modifying how Li implements the transmission of the second PUCCH by transmitting and discarding different portions of that second PUCCH, as taught in Yuan. Both are in the same field of endeavor with regard to the management of control signaling for wireless communications. The suggestion or motivation would have been in order to improve and/or optimize the methods for managing and transmitting UCI and PUCCH. (Yuan, paragraphs 1-11; Li, paragraphs 1-9). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 10, Li and Yuan teach the method as in the parent claim 9.
Yuan discloses wherein at least one first priority of the at least one first UCI is lower than at least one second priority of the at least one second UCI. (Figs. 7b and 7g, paragraphs 74-79, disclosing with respect to the SR UCIs in 710, dropping some of portion of such SRs [“first UCI”] and transmitting some portions of such SRs [“second UCI”] in the same transmission op or slot, wherein the dropped SRs/”first UCIs” have lower priority, since they were not transmitted, than the transmitted SRs/”second UCI”, due to the fact that the dropped SRs/”first UCI” overlapped/collided with another UCI/PUCCH in 720)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize or incorporate the teachings of Yuan, in combination with and/or modifying the teachings of Li, to reject this claim, by modifying how Li implements the transmission of the second PUCCH by transmitting and discarding different portions of that second PUCCH, as taught in Yuan. Both are in the same field of endeavor with regard to the management of control signaling for wireless communications. The suggestion or motivation would have been in order to improve and/or optimize the methods for managing and transmitting UCI and PUCCH. (Yuan, paragraphs 1-11; Li, paragraphs 1-9). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 5, Li discloses the method as in the parent claim 1.
Li discloses third PRBs (Fig. 2 and paragraphs 20-28, teaching that a second PUCCH is dropped in that “collision slot” [“first slot”/”first PRB”] and delayed in its transmission in a subsequent slot, i.e., third slot, which teaches third PrBs)
Yuan discloses a number of PRBs (paragraph 36); determined according to higher layer signaling (paragraph 60 and Fig. 3)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize or incorporate the teachings of Yuan, in combination with and/or modifying the teachings of Li, to reject this claim, by utilizing the signaling in Yuan to signal the number of PRBs in the third PRBs disclosed in Li. Both are in the same field of endeavor with regard to the management of control signaling for wireless communications. The suggestion or motivation would have been in order to improve and/or optimize the methods for managing and transmitting UCI and PUCCH. (Yuan, paragraphs 1-11; Li, paragraphs 1-9). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 20, Li discloses the method as in the parent claim 11.
Li does not appear to explicitly disclose wherein the instruction of transmitting the first PUCCH in the at least one first PRB of the at least one first slot to the network comprises: dropping at least one first UCI in the first PUCCH in the at least one first PRB in the at least one first slot; and transmitting at least one second UCI in the first PUCCH in the at least one first PRB in the at least one first slot.
Yuan discloses wherein the instruction of transmitting the first PUCCH in the at least one first PRB of the at least one first slot to the network comprises: dropping at least one first UCI in the first PUCCH in the at least one first PRB in the at least one first slot; and transmitting at least one second UCI in the first PUCCH in the at least one first PRB in the at least one first slot (Figs. 7b and 7g, paragraphs 74-79, disclosing with respect to the SR UCIs in 710, dropping some of portion of such SRs [“first UCI”] and transmitting some portions of such SRs [“second UCI”] in the same transmission op or slot)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize or incorporate the teachings of Yuan, in combination with and/or modifying the teachings of Li, to reject this claim, by modifying how Li implements the transmission of the second PUCCH by transmitting and discarding different portions of that second PUCCH, as taught in Yuan. Both are in the same field of endeavor with regard to the management of control signaling for wireless communications. The suggestion or motivation would have been in order to improve and/or optimize the methods for managing and transmitting UCI and PUCCH. (Yuan, paragraphs 1-11; Li, paragraphs 1-9). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 21, Li and Yuan teach the method as in the parent claim 20.
Yuan discloses wherein at least one first priority of the at least one first UCI is lower than at least one second priority of the at least one second UCI. (Figs. 7b and 7g, paragraphs 74-79, disclosing with respect to the SR UCIs in 710, dropping some of portion of such SRs [“first UCI”] and transmitting some portions of such SRs [“second UCI”] in the same transmission op or slot, wherein the dropped SRs/”first UCIs” have lower priority, since they were not transmitted, than the transmitted SRs/”second UCI”, due to the fact that the dropped SRs/”first UCI” overlapped/collided with another UCI/PUCCH in 720)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize or incorporate the teachings of Yuan, in combination with and/or modifying the teachings of Li, to reject this claim, by modifying how Li implements the transmission of the second PUCCH by transmitting and discarding different portions of that second PUCCH, as taught in Yuan. Both are in the same field of endeavor with regard to the management of control signaling for wireless communications. The suggestion or motivation would have been in order to improve and/or optimize the methods for managing and transmitting UCI and PUCCH. (Yuan, paragraphs 1-11; Li, paragraphs 1-9). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 22, Li discloses the method as in the parent claim 11.
Li does not appear to explicitly disclose wherein the instruction of transmitting the second PUCCH in the at least one third PRB of the at least one third slot to the network comprises: dropping at least one third uCI in the second PUCCH in the at least one third PRB in the at least one third slot; and transmitting at least one fourth UCI in the second PUCCH in the at least one third PRB in the at least one third slot.
Yuan discloses wherein the instruction of transmitting the second PUCCH in the at least one third PRB of the at least one third slot to the network comprises: dropping at least one third uCI in the second PUCCH in the at least one third PRB in the at least one third slot; and transmitting at least one fourth UCI in the second PUCCH in the at least one third PRB in the at least one third slot (Figs. 7b and 7g, paragraphs 74-79, disclosing with respect to the SR UCIs in 710, dropping some of portion of such SRs [“first UCI”] and transmitting some portions of such SRs [“second UCI”] in the same transmission op or slot)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize or incorporate the teachings of Yuan, in combination with and/or modifying the teachings of Li, to reject this claim, by modifying how Li implements the transmission of the second PUCCH by transmitting and discarding different portions of that second PUCCH, as taught in Yuan. Both are in the same field of endeavor with regard to the management of control signaling for wireless communications. The suggestion or motivation would have been in order to improve and/or optimize the methods for managing and transmitting UCI and PUCCH. (Yuan, paragraphs 1-11; Li, paragraphs 1-9). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 23, Li and Yuan teach the method as in the parent claim 22.
Yuan discloses wherein at least one third priority of the at least one third UCI is lower than at least one fourth priority of the at least one fourth UCI. (Figs. 7b and 7g, paragraphs 74-79, disclosing with respect to the SR UCIs in 710, dropping some of portion of such SRs [“first UCI”] and transmitting some portions of such SRs [“second UCI”] in the same transmission op or slot, wherein the dropped SRs/”first UCIs” have lower priority, since they were not transmitted, than the transmitted SRs/”second UCI”, due to the fact that the dropped SRs/”first UCI” overlapped/collided with another UCI/PUCCH in 720)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize or incorporate the teachings of Yuan, in combination with and/or modifying the teachings of Li, to reject this claim, by modifying how Li implements the transmission of the second PUCCH by transmitting and discarding different portions of that second PUCCH, as taught in Yuan. Both are in the same field of endeavor with regard to the management of control signaling for wireless communications. The suggestion or motivation would have been in order to improve and/or optimize the methods for managing and transmitting UCI and PUCCH. (Yuan, paragraphs 1-11; Li, paragraphs 1-9). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021.01210559 A1 to Li et al., in view of U.S. Patent Publication No. 2012/0275425 A1 to Li et al. (“Li II”).
As to claim 6, Li discloses the method as in the parent claim 1.
Li does not appear to explicitly disclose wherein the communication device transmits the second PUCCH in the at least one third PRB via a power boosting.
Li II discloses wherein the communication device transmits the second PUCCH in the at least one third PRB via a power boosting. (paragraph 47)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize or incorporate the teachings of Li II, in combination with and/or modifying the teachings of Li, to reject this claim, by utilizing the power boosting disclosed in Li II to transmit the second PUCCH of Li. Both are in the same field of endeavor with regard to the management of control signaling for wireless communications. The suggestion or motivation would have been in order to improve and/or optimize the methods for managing and transmitting UCI and PUCCH. (Yuan, paragraphs 1-11; Li, paragraphs 1-9; Li II, paragraphs 1-13). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463